       Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 1 of 12 PageID #:41



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    JOAN SHAGES, an individual,                      )
                                                     )
                Plaintiff,                           )
                                                     )
          v.                                         )      Case No.: 1:18-CV-5395
                                                     )
    MDSCRIPTS INC., a Florida corporation,           )      Judge Joan B. Gottschall
    and GARY MOUNCE, an individual,                  )
                                                     )
                Defendants.                          )


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
                  PURSUANT TO FED. R. CIV. P. 12(b)(6)

         Plaintiff Joan Shages (“Plaintiff”) has not pleaded allegations sufficient to sustain a claim

against individual defendant Gary Mounce (“Mounce”). Additionally, her claims brought under

the Illinois Wage Payment and Collection Act (“IWPCA”) at Count IV cannot proceed because

Plaintiff does not sufficiently allege an underlying employment contract or agreement. Even if

the Court finds a sufficiently pleaded employment agreement, Plaintiff’s breach of contact claims

against both Mounce and MDScripts Inc. (“MDScripts”) (collectively, “the Defendants”) at Count

VI are preempted by the Fair Labor Standards Act (“FLSA”) and her related claims under the

IWPCA. As such, these aspects of her complaint should be dismissed with prejudice pursuant to

Fed. R. Civ. P. 12(b)(6).

                                             BACKGROUND1

         Plaintiff alleges she was employed by MDScripts between June 2015 and January 24, 2018

as a “relationship/account manager, a trainer and help desk agent” and was not paid monies owed



1
 For purposes of this motion and memorandum only, Defendants will assume the factual allegations in Plaintiff’s
Complaint are true.


QB\54331904.3
     Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 2 of 12 PageID #:42



to her under her employment contract. Complaint ¶ 1. She also alleges that, between July 31, 2015

and January 24, 2018, she was classified as a non-exempt hourly employee and not paid overtime

in violation of the FLSA, the Illinois Minimum Wage Law (“IMWL”), and the IWPCA. All of

her unpaid wage claims arise from the same common nucleus of operative facts.

        Plaintiff filed her Complaint against MDScripts and MDScripts’ President, Gary Mounce,

on August 8, 2018. Mounce is named individually in Plaintiff’s Complaint. The Complaint alleges

that Mounce “exercised operational control over [MDScripts’] employees, including Joan, and had

the power to hire and fire them, the ability to supervise, and the power to set wages for them.”

Complaint ¶ 3. Other than this barebones recitation, Plaintiff’s Complaint fails to demonstrate that

Mounce was Plaintiff’s “employer,” as that term is defined in the FLSA, the IMWL, and the

IWPCA. Complaint ¶ 4. As such, the Complaint fails to state a claim for which relief may be

granted against Mounce, and Mounce must be dismissed as a party to this action.

        Additionally, Plaintiff has insufficiently pled a claim for breach of contract, as she has only

alleged incomplete payment of a discretionary bonus, which is insufficient to form such a claim or

a related claim under the IWPCA. Moreover, even if her pleadings regarding a breach of contract

are sufficient, by asserting a common law breach of contract claim, Plaintiff is attempting to

circumvent the procedures required by and the remedies offered under the FLSA. Because the

FLSA is the exclusive remedial scheme for the allegations made in her breach of contract claim,

Plaintiff’s breach of contract claim must also be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

                                    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) requires a Court to dismiss a cause of action that

fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In addition to

providing the defendant fair notice of what the claim is and the grounds upon which it rests,



                                                  2
QB\54331904.3
     Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 3 of 12 PageID #:43



“[f]actual allegations must be enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5 C. Wright & A. Miller, Federal

Practice and Procedure § 1216, at 235–36 (3d ed. 2004) (“the pleading must contain something

more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally cognizable right

of action”)). Thus, to survive a motion to dismiss, “a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Id. (citation omitted).

        While the court accepts well-pleaded facts in the complaint as true, legal conclusions and

conclusory factual allegations which merely recite the elements of the claim are not presumptively

true. McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011). As such, “a complaint must

allege facts bearing on all material elements ‘necessary to sustain a recovery under some viable

legal theory,’” Looper Maint. Serv. Inc. v. City of Indianapolis, 197 F.3d 908, 911 (7th Cir. 1999)

(quoting Herdrich v. Pegram, 154 F.3d 362, 369 (7th Cir. 1998)), and must contain enough facts

to state a claim for relief “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Twombly, 550 U.S. at 570.

                                            ARGUMENT

I.      PLAINTIFF DOES NOT ALLEGE FACTS DEMONSTRATING THAT GARY
        MOUNCE WAS PLAINTIFF’S “EMPLOYER.”

        Plaintiff did not adequately plead facts sufficient to establish Mounce as an “employer”

under the FLSA or Illinois wage and hour law. Plaintiff’s Complaint does not sufficiently allege

that Mounce was her “employer” under the FLSA at any time material to the alleged violations.

The FLSA defines an “employer” as “. . . any person acting directly or indirectly in the interest of

an employer in relation to an employee . . .” 29 U.S.C. § 203. Consistent with this breadth, an

employer can be either a company or an individual. Id. § 203(a).


                                                    3
QB\54331904.3
     Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 4 of 12 PageID #:44



        The proper test for determining whether an individual is an employer for purposes of

liability under the FLSA is “to look at all facts surrounding the defendant’s supervision of the

employee and determine whether the defendant exercised control and authority over the employee

in a manner that caused the FLSA violation (at least in part).” Schneider v. Cornerstone Pints,

Inc., 148 F. Supp. 3d. 690, 698 (N.D. Ill. 2015) (emphasis added). The mere fact of Mounce’s

power to hire and fire employees, his ability to supervise, and his power to set wages for employees

does not also mean that Mounce did in fact hire and fire Plaintiff, supervise her, or set her wages.

Admittedly, Plaintiff does allege that Mounce offered her the position at MDScripts in the spring

of 2014. Complaint ¶ 16. But nothing about the two other discrete mentions of Mounce at

Paragraphs 23 (“announced a new bonus”) and 29 (another manager warned her about Mounce)

suggest that Mounce was in any way actively engaged in the actions or decisions bringing about

Plaintiff’s FLSA claims. As such, Mounce must be dismissed from this action pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim upon which relief may be granted for the alleged

violations under the FLSA.

        Nor does Plaintiff’s Complaint sufficiently allege that Mounce was her “employer” under

the IMWL or IWPCA at any time material to the alleged violations. The IMWL and IWPCA

mirror the language of the FLSA and define an “employer” as “. . . any person or group of persons

acting directly or indirectly in the interest of an employer in relation to an employee . . .” 820

ILCS 105/3; 820 ILCS 115/2. As such, for the previously stated reasons, Mounce must be

dismissed from this action for failure to state a claim upon which relief may be granted for the

alleged violations of Illinois’s wage laws, as Mounce, in his individual capacity, was not Plaintiff’s




                                                  4
QB\54331904.3
      Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 5 of 12 PageID #:45



employer and Plaintiff fails to satisfy her burden to demonstrate that she is entitled to relief, beyond

mere labels and legal conclusions.2

II.      PLAINTIFF’S BREACH OF CONTRACT AND RELATED                                                         IWPCA
         ALLEGATIONS DO NOT ESTABLISH A CAUSE OF ACTION.

         Plaintiff has not adequately pled a breach of contract claim. Plaintiff has alleged that she

wanted to earn $75,000 a year, but accepted a position that paid her $60,000 when she was

informed that the difference would be made up in raises, bonuses and profit sharing “if earned.”

(emphasis added). Complaint ¶ 19. Her Complaint further indicates that her breach of contract

claim also relies upon a 2015 performance based bonus plan she was “confident” she would earn.

Complaint ¶¶ 23, 78. Both the “if earned” statement alleged as part of her initial offer and the

framing of the alleged 2015 performance bonus plan—which Plaintiff “was confident that her

superior performance” would earn her—are inherently discretionary by Plaintiff’s own

description.

         A discretionary bonus, as alleged by Plaintiff in her Complaint, does not create a

contractual obligation. See Lillien v. Peak6 Investments, L.P., 417 F.3d 667, 670 (7th Cir. 2005)

(affirming summary judgment on a breach of contract claim regarding a $150,000 discretionary

bonus where employment letter stated that employee would be “eligible for a year-end

discretionary bonus . . . based both on the profitability of the company and your contributions to

the company’s success”). See also Collins v. Associated Pathologists, Ltd., 676 F. Supp. 1388,

1408–09 (C.D. Ill. 1987) (finding bonus discretionary where employment contract stated that

plaintiff’s compensation “shall consist of a basic salary with or without supplementation by way

of bonuses, special awards or allowances”); Cresswell v. Bausch & Lomb, Inc., 1986 WL 13528,


2
 Additionally Mounce cannot sustain a claim for breach of the FLSA exceeding the two year statute of limitations
for wage claims (or three years if MDScripts’ conduct is found to be willful in nature), or the three year limitation
under the IMWL. See 29 U.S.C. § 255(a); 820 ILCS 105/2(a).

                                                          5
QB\54331904.3
     Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 6 of 12 PageID #:46



at *5–*6 (N.D. Ill. Nov. 21, 1986) (granting summary judgment for employer where employee

was told that he would be “eligible to participate” in the company’s bonus plan depending upon

his handling of the German office, his efforts in signing up dealers, and his ability to meet job

objectives). In Lillien, Seventh Circuit took care to distinguish the situation from that faced in

Tidwell v. Toyota Auto Mart, Inc., 375 N.E.2d 540, 543 (1978), noting that while a discretionary

bonus could be the basis for a claim of a bonus of some kind, it does not stand as a claim of a

bonus for a specific amount. Lillien, 417 F.3d at 670.

        Here, Plaintiff pleads no facts evidencing any such contract or agreement. Rather, Plaintiff

simply alleges in conclusory fashion since there was an “agreement” that the difference between

the $75,000 a year base salary she was seeking and the one they offered that the difference would

be “made up in in bonuses and profit sharing” stating “compensation would never be an issue at

MDScripts and that “‘raises, bonuses and profit sharing were frequent and generous if earned.’”

Complaint ¶¶ 19, 77, 78. The critical language in the allegation, while ignored in Count VI of the

Complaint, is that the difference would only be made up “if earned.” If earned is the very

definition of a discretionary statement. Further, she alleges that at an “April 2015 company retreat

in Chicago, Defendant Mounce announced a new bonus plan that was based on performance.

Because Joan was confident that her superior performance was in the range of Mr. Mounce’s new

compensation plan where she would be rewarded, Joan did not push the issue of her 2014

compensation.” Complaint ¶ 23. Consistent with the reasoning in Lillien, the facts alleged would

at most a contract for a bonus, not a bonus of any particular amount or kind. Plaintiff’s Complaint

confirms that she received a bonus each year of her employment. Complaint, Exhibit A, pp. 3–4.

        Without adequately pleading the existence of a contract, Plaintiff’s claims under the

IWPCA could only rely on her overtime claims. Those claims, however, must also fail. The



                                                 6
QB\54331904.3
     Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 7 of 12 PageID #:47



IWPCA provides for the payment to employees of “wages,” but only if required under “an

employment contract or agreement between the 2 parties[.]” 820 Ill. Comp. Stat. 115/2. Plaintiff’s

IWPCA claim fails to state a claim because she does not sufficiently allege this requisite

“employment contract or agreement” with Defendants.          Indeed, she pleads no facts at all

evidencing any such employment contract or agreement. This manner of conclusory allegations

is insufficient to support an agreement let alone a claim under the IWPCA.

        Thus, “the IWPCA mandates overtime pay (or any other kind of wage) only to the extent

that the parties’ contract or agreement requires such pay.” See DeMarco v. Northwestern Mem’l

Healthcare, 2011 WL 3510896, at *6 (N.D. Ill. Aug. 10, 2011) (explaining that “[u]nlike FLSA

and IMWL, IWPCA does not establish a substantive right to overtime pay”); see also Stark v. PPM

America, Inc., 354 F.3d 666, 672 (7th Cir. 2004) (rejecting IWPCA claim because it was not

brought pursuant to an employment contract or agreement); Smith v. C.H. James Restaurant

Holdings, L.L.C., 2012 WL 255806, at *2 (N.D. Ill. Jan. 26, 2012) (“To conclude that [plaintiff]

had some sort of informal agreement with Defendants merely by working for them would render

moot the rule that the IWPCA does not provide an independent substantive right to pay absent

some agreement.”).

        Moreover, in evaluating whether such a contract or agreement exists, courts have made

clear that the FLSA and the IMWL cannot constitute an “implied” contractual term or otherwise

qualify as the predicate for an IWPCA contract or agreement. See, e.g., Palmer v. Great Danes

Trailers, 2005 WL 1528255, at *4 (N.D. Ill. June 28, 2005) (“[T]he correct route for [plaintiff] to

obtain earned pay, including potential overtime pay, is through timely FLSA and IMWL claims.”).

Not only must plaintiffs establish an employment contract or agreement under the IWPCA, they

must prove their employer agreed to compensate them for the specific “work” at issue. See



                                                7
QB\54331904.3
       Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 8 of 12 PageID #:48



DeMarco, 2011 WL 3510896, at *6 (rejecting IWPCA claim absent evidence of an agreement

requiring compensation for hours worked but not recorded). Courts have dismissed IWPCA

allegations of this kind, built on conclusory allegations of this kind. See, e.g., Brand v. Comcast

Corp., 2013 WL 1499008, at *6 (N.D. Ill. Apr. 11, 2013) (dismissing IWPCA claims noting the

proper avenue for overtime claims is the IMWL and FLSA holding “there is no indication . . . that

the Illinois legislature or courts have considered the IWPCA an appropriate mechanism for

enforcing the overtime wage laws.”). As such, Plaintiff’s breach of contract claim and claims

alleging a violation of the IWPCA should be dismissed with prejudice.

III.     PLAINTIFF’S BREACH OF CONTRACT CLAIM IS PREEMPTED BY THE
         FLSA.

         Even if the Court finds the Complaint adequately states a breach of contract claim,

Plaintiff’s state common law claim for breach of contract is substantively preempted by the FLSA,

and therefore cannot proceed against Defendants.

         Plaintiff’s state law claim obstructs an FLSA remedial scheme that Congress intended to

be exclusive. See Sosnowy v. A. Perri Farms, Inc., 764 F. Supp. 2d 457, 467 (E.D.N.Y. Feb. 10,

2011) (“[T]hrough the comprehensive remedial scheme, Congress struck the intended balance

between the purpose of the FLSA and the vindication of its provisions, and therefore allowing

additional remedies for duplicative claims would serve as an obstacle to the enforcement of the

FLSA.”). State law claims obstructing the application and enforcement of a comprehensive federal

statutory scheme like the FLSA are preempted under an obstacle, or “implied,” preemption theory.

Implied preemption “occurs when the structure and purpose of federal law shows Congress’s intent

to preempt state law.” Mason v. SmithKline Beecham Corp., 596 F.3d 387, 390 (7th Cir. 2010);

see Anderson v. Sara Lee Corp., 508 F.3d 181, 192–93 (4th Cir. 2007) (citing Silkwood v. Kerr-

McGee Corp., 464 U.S. 238, 248 (1984)) (describing obstacle preemption as “whether the state


                                                8
QB\54331904.3
     Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 9 of 12 PageID #:49



law stands as an obstacle to the accomplishment of the full purposes and objectives of federal

law”). In the FLSA context, where the factual and legal grounds of a state law claim are based on

or intertwined with violations of rights provided under the FLSA, as is the case here, such state

law claims are preempted so that the remedies, procedures, and other enforcement apparatuses that

Congress established in the FLSA will not be obstructed. Anderson, 508 F.3d at 193–94.

        “Congress prescribed exclusive remedies in the FLSA for violations of it mandates.” Id.

at 192; see Roman v. Maietta Const., Inc. 147 F.3d 71, 76 (1st Cir. 1998) (explaining that “the

FLSA is the exclusive remedy for enforcement of rights created under the FLSA”); Petras v.

Johnson, 1993 WL 228014, at *2 (S.D.N.Y. June 22, 1993) (observing that “courts have

consistently held that [the FLSA] is the exclusive remedy for enforcing the rights” it creates).

Specifically, the FLSA “provides an unusually elaborate scheme,” embodying a “careful blend of

administrative and judicial enforcement powers” that includes:

        Criminal penalties for willful violators of the minimum wage and overtime provisions; a private
        right of action permitting employees to sue in federal or state court to recover unpaid minimum
        wage and overtime compensation, liquidated damages, attorneys’ fees, and costs; and authorization
        for the Secretary of Labor to supervise payment of unpaid compensation due under the Act to bring
        actions for compensatory and injunctive relief for violations of the Act’s minimum wage and
        overtime provisions . . .

Anderson, 508 F.3d at 192; Kendall v. City of Chesapeake, 174 F.3d 437, 443 (4th Cir. 1989);

Lerwill v. Inflight Motion Pictures, Inc., 343 F. Supp. 1027, 1029 (N.D. Cal. 1972) (declaring that

FLSA’s remedial framework is such that “a clearer case of implied intent to exclude other

alternative remedies by the provision of the one would be difficult to conceive”). Due to its

comprehensive nature, the FLSA provides the sole and exclusive relief for violations of its

substantive provisions, and it preempts state common law claims that intrude upon this exclusivity.

See Anderson, 508 F.3d at 192.

        Recognizing the FLSA’s preemptive effect, numerous courts—including several in this

jurisdiction— have held that the FLSA precludes state common law claims arising from or based

                                                       9
QB\54331904.3
    Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 10 of 12 PageID #:50



upon rights protected by the FLSA. See, e.g., Farmer v. DirectSat USA, LLC, 2010 WL 3927640,

at *14–*16 (N.D. Ill. Oct. 4, 2010); Kyriakoulis v. DuPage Health Center, Ltd., 2011 WL 2420201,

at *1–*2 (N.D. Ill. June 9, 2011); Sorenson v. CHT Corp., 2004 WL 442638, *5–*7 (N.D. Ill. Mar.

10, 2004) (holding common law claims preempted by FLSA).

        Here, Count VI of Plaintiffs’ Complaint—asserting a state common law claim for breach

of contract—is based on rights established by the FLSA and, therefore, is preempted by the

FLSA’s comprehensive remedial scheme. See Anderson, 508 F.3d at 193–95; Johnston v. Davis

Sec., Inc., 217 F. Supp. 2d 1224, 1227–28 (D. Utah 2002) (dismissing claims for “conversion,

unjust enrichment, fraud by material omission, fraud by affirmative misrepresentation, negligent

misrepresentation, gross negligence, breach of contract, breach of implied covenant of good faith

and fair dealing, breach of fiduciary duty, and intentional infliction of emotional distress” because

these common law claims were “based on the same facts and circumstances as [Plaintiff’s] FLSA

claims”). As Plaintiff’s own complaint demonstrates, the breach of contract claim arises from the

alleged underpayment of wages and/or overtime, which impacts rights, remedies, and procedural

protections embodied within the FLSA. It is telling that the prayer for relief for both her FLSA

claim (“unpaid minimum wages and overtime wages) and breach of contract claim (“unpaid

wages) are nearly identical. Complaint, Prayer for Relief.

                                         CONCLUSION

        For all the reasons stated above, Defendant Gary Mounce respectfully requests that the

Court dismiss him from this action pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim

upon which relief may be granted. Defendants also respectfully request that the Court dismiss Counts

IV and VI from Plaintiff’s Complaint with prejudice and grant any other relief the Court deems

appropriate.



                                                 10
QB\54331904.3
    Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 11 of 12 PageID #:51



Dated: October 15, 2018               Respectfully submitted,

                                      MDSCRIPTS INC. and GARY MOUNCE


                                        /s/   Brian A. Hartstein
                                              One of Its Attorneys
Brian A. Hartstein
Matthew A. Sloan
Quarles & Brady LLP
300 N. LaSalle St., Suite 4000
Chicago, IL 60654
312-715-5000
brian.hartstein@quarles.com
matthew.sloan@quarles.com




                                        11
QB\54331904.3
    Case: 1:18-cv-05395 Document #: 12 Filed: 10/15/18 Page 12 of 12 PageID #:52



                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that a copy of the foregoing Memorandum

in Support of Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) was filed

electronically using the Court’s CM/ECF system on October 15, 2018. Notice of this filing will

be sent to the following parties by operation of the Court’s electronic filing system at the e-mail

addresses indicated below. Parties may access this filing through the Court’s system:

                                      Steven S. Shonder
                                      The Law Offices of Steven S. Shonder
                                      1 E. Wacker Drive
                                      Suite 2350
                                      Chicago, IL 60601-2000
                                      Email: Steve@ShonderLegal.com


                                                     /s/ Brian A. Hartstein
                                                     Brian A. Hartstein




QB\54331904.3
